DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/24/2022. The examiner acknowledges the amendments to claims 5 – 7, 18, and 22. Claims 8 and 19 are cancelled. Claims 1 – 7, 9 – 18, and 20 - 30 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8, filed 10/24/2022, with respect to the USC 103 rejection of claim 18 have been fully considered and are persuasive.  The USC 103 rejection of claim 18 has been withdrawn. 
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. On pg 9 of their Remarks, Applicant starts to assert that Sirhan does not teach the claimed attachment section having bonding members defining open spaces for a bonding agent to enter to attach to the surface of an anchored implant, because the spaces are occupied by cushion material 1716. Examiner respectfully disagrees. The bonding members 1712 and 1714 have a space between them for a bonding agent (cushion material 1716) disposed therein. Cushion material 1716 is analogous to a “bonding agent” because it configurable as a polymer (such as silicone) configured to “adhere” (which is a synonym for attach) to the male 1712 and female 1714 attachment regions of the attachment section [1352] (Fig 53). Furthermore, “bonding member defining spaces” is intended use, and the two bonding members 1712 and 1714 provide a space for a bonding agent 1716 disposed therein, which attaches to both bonding members, which are configurable to form a concentric zig-zag structure, such as shown in Fig 49.
Further down on pg 9, Applicant asserts the combination of references is improper because Sirhan teaches away from adding barbs because of its paras [0006 – 0007], which appear to disclose that Sirhan is trying to overcome an issue with prior stents penetrating the lumen wall. Examiner respectfully disagrees. [0006 – 0007] appear to disclose that prior stents have issues with penetrating a lumen wall due to recoil issues when the main body of the stent expands. There is no indication in these paragraphs that the issues Sirhan is trying to solve is caused by barbed anchors. Furthermore, [0206] discloses the stent can have a generic anchor means, and does not limit what the anchoring means can comprise. Therefore, providing a barbed anchor for Sirhan from the secondary reference of Dagan is not “teaching away” from Sirhan, but providing a species for a generically described structure of an “anchor means.”
On pg 9 of their Remarks, Applicant asserts claims 5 and 6 are allowable because they have been amended such that the attachment section extends outwardly from the concentric structure. Neither Sirhan nor Dagan teach this. However, Applicant’s originally filed disclosure does not disclose the attachment section extending outward. Therefore, without any evidence showing the attachment section extending outwardly from the concentric structure performs a critical function, this limitation will be interpreted as an insignificant change in shape design (MPEP 2144.04, IV. B.).
Applicant’s arguments with respect to claim(s) 7 and 8 have been considered but are moot because the new ground of rejection does not rely on the Hariton reference applied in the prior rejection of record.
Further down on pg 10, Applicant asserts claim 22 is allowable because it has been amended such that the attachment section extends outwardly away from the crowns of concentric zig-zag structure. There are similar issues as with the amendments to claims 5 and 6, because Applicant’s originally filed disclosure does not disclose the attachment section extending outward. Therefore, without any evidence showing the attachment section extending outwardly from the concentric structure performs a critical function, this limitation will be interpreted as an insignificant change in shape design (MPEP 2144.04, IV. B.).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62115435, 62157331, 62373436, 62427631, 62534329, 16177183, 62678237 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The applications fail to provide adequate support for the claimed “attachment section comprises at least one bonding member defining spaces between structure of the attachment section for a bonding agent to enter and attach…” in independent claims 1 and 18. Therefore, the earliest effective filling date for these claims and their dependents is Application No. 17018194, which has a filling date of 03/11/2020.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62115435, 62157331, 62172516, 62373436, and 62427631 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications fail to provide adequate support for the claimed “attachment section extending from one or more of said rounded crowns, the attachment section configured to attach the anchor frame to a vascular device” in claim 22. Therefore, the earliest effective filling date for this claim and its dependents is Application No. 62534329, which has a filling date of 07/19/2017.
The disclosure of the prior-filed applications, Application No. 62115435, 62157331, 62172516, 62373436, 62427631, and 62373436 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications fail to provide adequate support for the claimed “an electrical property of the resilient sensor construct changes in a known relationship to the dimensional expansion and contraction thereof” in claim 26. Therefore, the earliest effective filling date for this claim and its dependents is Application No. 62678237, which has a filling date of 05/30/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 6 and 22 - 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 – 6 and 22 have been amended to comprise New Matter, specifically an attachment section extending outwardly away from a concentric zig-zag structure.
Claims 23 – 25 are rejected for depending from claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170290686 A1 to Sirhan, et al. (cited in previous Office Action, hereinafter Sirhan) in view of US 9526637 B2 to Dagan, et al. (cited by Applicant, hereinafter Dagan).
Regarding claim 1, Sirhan teaches a vascular implant system comprising an anchor frame [abstract, 0206] (Fig 49), wherein:
the anchor frame comprises a resilient, concentric zig-zag structure formed by multiple struts (1704) joined to one another by rounded crowns (1706) [1350] (Fig 49);
said concentric zig-zag structure has two ends (any two of crowns 1706) [1350] (Fig 16), with said rounded crowns each disposed at one of the two ends to form crown sections at each said end with the struts forming an anchor section between said crown sections [1350] (Fig 49);
an attachment section (comprising displacement region 1710) connected to at least one said crown section ([1350], displacement regions join different struts and crowns to each in the rings of the stent) (Fig 49); and
the attachment section (displacement region 1710 comprising male element 1712 and female element 1714) comprises at least one bonding member (male element 1712 and female element 1714) defining spaces (buffer zone 1713) between structure of the attachment section for a bonding agent (1716) to enter and attach to a surface of an anchored component (male element 1712 and female element 1714, which are a part of the anchored stent) of the vascular implant system [0206, 1351 – 1352] (Fig 53).
However, Sirhan does not teach at least one tissue-engaging barb formed on plural struts within the anchor section.
Dagan teaches at least one tissue-engaging barb (93 and 95) formed on plural struts within an anchor section [col 16, ln 10 - 39] (Fig 7A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan to have at least one tissue-engaging barb formed on plural struts within the anchor section, because doing so would help facilitate anchoring of the stent to a blood vessel, as recognized by Dagan [col 16, ln 10 - 39].

Regarding claim 3, Sirhan in view of Dagan teach the vascular implant system of claim 1, however Sirhan does not teach each tissue-engaging barb of the anchor frame is disposed on a strut at an angle with respect to the strut such that, when the anchor frame is deployed within a vascular lumen in contact with the lumen wall, said barb is positioned generally parallel to a direction of blood flow in the vascular lumen.
Dagan teaches each tissue-engaging barb (93 and 95) of the anchor frame is disposed on a strut at an angle with respect to the strut such that [col 16, ln 10 - 39] (Fig 7A), when the anchor frame is deployed within a vascular lumen in contact with the lumen wall, said barb is positioned generally parallel to a direction of blood flow in the vascular lumen ([col 16, ln 10 - 39], barbs (93 and 95) are oriented generally along the longitudinal axis of the stent, which is generally coaxial with the direction of blood flow as shown in Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan to have each tissue-engaging barb of the anchor frame is disposed on a strut at an angle with respect to the strut such that, when the anchor frame is deployed within a vascular lumen in contact with the lumen wall, said barb is positioned generally parallel to a direction of blood flow in the vascular lumen, because doing so would help facilitate anchoring of the stent to a blood vessel, as recognized by Dagan [col 16, ln 10 - 39].

Regarding claim 4, Sirhan in view of Dagan teach the vascular implant system of claim 1, and Sirhan further teaches said struts (1704) are straight between the rounded crowns (1706) [1350] (Fig 49), whereby apposition of each entire strut and each rounded crown against the vascular lumen wall for a plurality of vascular lumen diameters with a single size anchor frame occurs when deployed in a vascular lumen ([0030, 0049, 0055], stent is configurable to expand to a plurality of diameters in order to support different vascular lumen diameters).

Regarding claim 5, Sirhan in view of Dagan teach the vascular implant system of claim 1, and Sirhan further teaches said bonding member comprises alternating ridge (male element 1712) and groove (female element member 1714) structure wherein the grooves provide spaces (1713) for a bonding agent (1716) to enter between the ridges to attach to the anchored component [1352] (Fig 53).
However, Sirhan in view of Dagan do not teach the attachment section extends outwardly from the concentric zig-zag structure.
It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filling date to modify the system to have attachment section extends outwardly from the concentric zig-zag structure, because this shape of the attachment section does not appear to relate to a critical function, therefore this is an insignificant change in shape design which is not patentably distinct over the prior art of record (MPEP 2144.04, IV. B.). 

Regarding claim 6, Sirhan in view of Dagan teach the vascular implant system of claim 1, however they do not teach the attachment section extends outwardly from the concentric zig-zag structure and said bonding member comprises a series of holes formed along the bonding member. 
It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filling date to modify the system to have attachment section extends outwardly from the concentric zig-zag structure, because this shape of the attachment section does not appear to relate to a critical function, therefore this is an insignificant change in shape design which is not patentably distinct over the prior art of record (MPEP 2144.04, IV. B.). Also, it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filling date to modify the system to have a series of holes formed along the bonding member as this appears to be an aesthetic design choice which does not provide a useful mechanic function (MPEP 2144.04, I.).

Regarding claim 17, Sirhan in view of Dagan teach the vascular implant system of claim 1, wherein:
the anchor frame comprises a tubular member cut and formed with said attachment section (male element 1712 and female element 1714 of displacement region 1710), crown section (1706) and an anchor section (the stent itself can be an anchor section because it is configured to be anchored within a vessel) ([0060, 0206, 1350 -1351], the attachment section, crown section, and anchor section can be laser cut and formed from a tubular stent as a pattern) (Fig 49).
However, Sirhan does not teach said at least one tissue engaging barb is formed in the anchor section by cutting and bending outward a portion of the tube member.
Dagan teaches at least one tissue engaging barb (93 and 95) is formed in an anchor section by cutting and bending outward a portion of the tube member (this is a product-by-process limitation, where the patentability is based on the product itself. Dagan has a similar end product, specifically barbs formed integrally and at an angle to the strut they are cut near [col 10, ln 17 – 28; col 16, ln 10 - 39] (Fig 7A)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan to have said at least one tissue engaging barb is formed in the anchor section by cutting and bending outward a portion of the tube member, because doing so would help facilitate anchoring of the stent to a blood vessel, as recognized by Dagan [col 16, ln 10 - 39].

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sirhan in view of Dagan as applied to claim 1 above, and further in view of US 20110160844 A1 to Haselby, et al. (cited in previous Office Action, hereinafter Haselby).
Regarding claim 7, Sirhan in view of Dagan teach the vascular implant system of claim 1, and Sirhan further teaches a bonding agent (1716) disposed in the spaces (buffer zone 1713) defined by the bonding member (male element 1712 and female element 1714) [1351-1352] (Fig 53).
However, they do not teach the bonding agent secures the attachment sections to the anchored component, and wherein the anchored component comprises a vascular device adapted to be deployed in a patient vasculature and secured by the anchor frame at a deployed location in a vascular lumen in contact with the lumen wall, wherein each said attachment section of the anchor frame is attached to a separate location on said vascular device.
Haselby teaches a bonding agent (adhesive) secures attachment sections (wherever main tubular expandable body 432 attaches to secondary expandable bodies 460 by the adhesive) to an anchored component (secondary expandable body 460, anchored by the main tubular expandable body) [0088, 0090] (Fig 9A), and wherein the anchored component comprises a vascular device (secondary expandable bodies 460) adapted to be deployed in a patient vasculature (454) and secured by the anchor frame at a deployed location in a vascular lumen (454) in contact with the lumen wall [0088 -0090] (Fig 9A), wherein each said attachment section of the anchor frame is attached to a separate location on said vascular device [0090] (Fig 9A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan of the Sirhan/Dagan combination to substitute Sirhan’s bonding agent 1716 for the adhesive in order to have the bonding agent to secure the attachment sections to the anchored device, and wherein the anchored component comprises a vascular device adapted to be deployed in a patient vasculature and secured by the anchor frame at a deployed location in a vascular lumen in contact with the lumen wall, wherein each said attachment section of the anchor frame is attached to a separate location on said vascular device, because doing so would predictably help aid the implant system anchor against a vessel wall, as recognized by Haselby [0087].

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sirhan in view of Dagan and Hariton.
Regarding claim 22, Sirhan teaches a vascular implant system [abstract], comprising an anchor frame (scaffold) configured to expand to contact a vascular lumen wall when deployed in a vascular lumen [0030], said anchor frame comprising:
a resilient, concentric zig-zag structure formed by multiple straight struts (1704) joined to one another by rounded crowns (1706) [1350] (Fig 49); and 
at an attachment section (displacement region 1710 comprising male element 1712 and female element 1714) extending from one or more of said rounded crowns of the concentric zig-zag structure ([1350], displacement regions join different struts and crowns to each in the rings of the stent) (Fig 49).
However, Sirhan does not teach at least one tissue-engaging barb disposed on a plurality of said straight struts; and
the attachment section configured to attach the anchor frame to a vascular device.
Dagan teaches at least one tissue-engaging barb (93 and 95) disposed on a plurality of straight struts [col 16, ln 10 - 39] (Fig 7A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan to have at least one tissue-engaging barb disposed on a plurality of said straight struts, because doing so would help facilitate anchoring of the stent to a blood vessel, as recognized by Dagan [col 16, ln 10 - 39].
Hariton teaches an attachment section (points of attachment on post 18) configured to attach an anchor frame (12) to a vascular device (leaflet structure 14) [047-048, 076] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan to have the attachment section configured to attach the anchor frame to a vascular device, because doing so would enable the vascular implant system to function as an implantable prosthetic valve, as recognized by Hariton [008].
Sirhan in view of Dagan and Hariton do not explicitly teach the attachment section extends outwardly from the concentric zig-zag structure.
It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filling date to modify the system to have attachment section extends outwardly from the concentric zig-zag structure, because this shape of the attachment section does not appear to relate to a critical function, therefore this is an insignificant change in shape design which is not patentably distinct over the prior art of record (MPEP 2144.04, IV. B.). 

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sirhan in view of Dagan and Hariton as applied to claim 22 above, and further in view of Haselby.
Regarding claim 23, Sirhan in view of Dagan and Hariton teach the limitations of claim 22, and Sirhan further teaches the attachment section comprises bonding members (male element 1712 and female element 1714, configurable to bond to each other by 1716) extending from plural rounded crowns (1706) [1350-1352] (Fig 52), said bonding members defining spaces (buffer zone 1713) between structure of the attachment section for a bonding agent (1716) to enter [1352] (Fig 53).
However, Sirhan in view of Dagan and Hariton do not teach the bonding agent attaches to a portion of the vascular device whereby the anchor frame is secured to a vascular device.
Haselby teaches a bonding agent (adhesive) attaches to a portion of a vascular device (secondary tubular expandable body 490, configured to be a vascular device by being disposed within vessel wall 454) whereby a structure analogous to an anchor frame (main tubular expandable body 432) is secured to the vascular device [0088, 0090] (Fig 9A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sirhan of the Sirhan/Dagan/Hariton combination to substitute Sirhan’s bonding agent 1716 for the adhesive in order to have the bonding agent attaches to a portion of the vascular device whereby the anchor frame is secured to a vascular device, because adhesives have a well-known and predictable utility for adhering different components together.

Allowable Subject Matter
Claims 2, 9 – 16, and 24 - 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 comprises allowable subject matter comprising an anchor isolation portion disposed between each bonding member and the anchor frame, the anchor isolation portion being configured to allow relative motion between the anchor section and attachment section. The closest prior art of record, Dagan, teaches anchors attached to a stent [col 16, ln 10 - 39] (Fig 7A). However, Dagan does not teach an anchor isolation portion being configured to allow relative motion between the anchor section and attachment section.
Claim 9 comprises allowable subject matter comprising a vascular device (attached to a concentric zig-zag anchor frame as described in claim 7 from which it depends) comprises a resilient, concentric zig-zag structure formed by multiple straight struts joined to one another by rounded crowns. The closest prior art of record, Hariton, teaches an anchor system comprising a zig-zag frame comprising plural implant attachment sections for attaching to a vascular device [047] (Fig 4). However, Hariton does not teach the vascular device itself comprises a resilient, concentric zig-zag structure formed by multiple straight struts joined to one another by rounded crowns.
Claim 10 comprises allowable subject matter because it positively recites a resilient sensor configured to produce a signal indicative of an electrical property which changes in a known relationship to the dimensional expansion and contraction of a lumen wall. The closest prior art of record, US 20090270729 A1 to Corbucci, et al. (cited by Applicant, hereinafter Corbucci), teaches a system of electrode sensors configured to measure a change in electrical property in order to determine how a vessel they are disposed in expand and contract [0045]. However, Corbucci does not teach a resilient sensor configured to monitor the electrical property which changes in a known relationship to the dimensional expansion and contraction of a lumen wall.
Claim 24 comprises allowable subject matter comprising a concentric zig-zag structure of an anchor frame is relatively stiffer or more resilient than the resilient, concentric zig-zag structure of a vascular device, and a measurable property of the vascular device changes in response to expansion and contraction of the vascular device. The closest prior art of record, Haselby, teaches an anchor frame (460) and a vascular device (432) have concentric zig-zag structures [0090] (Fig 9A), however Haselby does not teach the anchor frame is relatively stiffer or more resilient than the vascular device, or a measurable property of the vascular device changes in response to expansion and contraction of the vascular device. 
Claims 11 – 16 would be allowed for depending from the allowable subject matter of claim 10.
Claims 25 would be allowed for depending from the allowable subject matter of claim 24.
Claim 18, 20 – 21, and 26 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 comprises allowable subject matter comprising an anchor isolation portion disposed between each bonding member and the anchor frame, the anchor isolation portion being configured to allow relative motion between the anchor section and attachment section. The closest prior art of record, Dagan, teaches anchors attached to a stent [col 16, ln 10 - 39] (Fig 7A). However, Dagan does not teach an anchor isolation portion being configured to allow relative motion between the anchor section and attachment section.
Claims 20 – 21 are allowable for depending from the allowable subject matter of claim 18.
Claim 26 is allowable because it positively recites a resilient sensor configured to produce a signal indicative of an electrical property which changes in a known relationship to the dimensional expansion and contraction of a lumen wall. The closest prior art of record, US 20090270729 A1 to Corbucci, et al. (cited by Applicant, hereinafter Corbucci), teaches a system of electrode sensors configured to measure a change in electrical property in order to determine how a vessel they are disposed in expand and contract [0045]. However, Corbucci does not teach a resilient sensor configured to measure the electrical property which changes in a known relationship to the dimensional expansion and contraction of a lumen wall.
Claims 27 – 30 are allowed for depending from the allowable subject matter of claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170340440 A1 is mentioned because it discloses an anchoring structure which extends outwards from a concentric zig-zag structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791